DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/29/2022 has been entered and made of record. Claims 6, 13,20 are cancelled. Claims 1-5, 7-12, 14-19 are pending.
The amendment to the drawings and disclosure has overcome the drawing objection made in the non-final office action filed 03/28/2022. The objection is withdrawn.

Drawings
The drawings were received on 08/29/2022. These drawings are acceptable.

Allowable Subject Matter
Claims 1-5, 7-12, 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
Reference MIODONSKI et al. (6,414,679 B1) is made of record as teaching a GUI (600) includes suitable editing mechanism for populating and modifying the construction site (601) [13:29-30, Fig. 6], one being an attribute modification tool (616) [13:33]. Attribute instances within the construction site (601) may be rearranged, such as moved or copied from a first location to a second location within the construction site (601) [13:56-60]. Furthermore, GUI (600) includes remote button (602) that allows the user to select between displaying and updating the resulting 3D world as the construction site is modified [13:1-6]. The remote button (602) feature renders the 3D world “on the fly” while the construction site is being modified and allows the user to quickly assess the results of their work within the construction site (601) [Fig. 13, 7-9].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: dividing the updated semantic map representation into a second plurality of cells; mapping a cell from the plurality of cells to a second cell in the second plurality of cells based on a similarity of properties therein; and transferring data from the cell to the second cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
7 September 2022